Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2009 Date of Reporting Period: 03/31/2009 Item 1. Schedule of Investments. Nicholas Limited Edition, Inc. Schedule of Investments (unaudited) AS OF: 03/31/2009 VALUE COMMON STOCKS - 94.51% Consumer Discretionary - Auto & Components - 0.42% 60,000 Amerigon Incorporated * $ 222,000 25,000 Gentex Corporation 249,000 471,000 Consumer Discretionary - Durables & Apparel - 1.99% 65,000 Carter's, Inc. * 1,222,650 60,000 Tupperware Brands Corporation 1,019,400 2,242,050 Consumer Discretionary - Hotels, Restaurants & Leisure - 2.06% 40,000 California Pizza Kitchen, Inc. * 523,200 35,000 Jack in the Box Inc. * 815,150 17,500 Panera Bread Company * 978,250 2,316,600 Consumer Discretionary - Media - 0.76% 25,000 Morningstar, Inc. * 853,750 Consumer Discretionary - Retail - 3.90% 90,000 Monro Muffler Brake, Inc. 2,459,700 55,000 O'Reilly Automotive, Inc. * 1,925,550 4,385,250 Consumer Discretionary - Services - 3.24% 90,000 BJ's Restaurants Inc. * 1,251,900 33,300 Matthews International Corporation 959,373 150,000 Texas Roadhouse, Inc. - Class A * 1,429,500 3,640,773 Consumer Staples - Food, Beverage & Tobacco - 1.80% 25,000 J.M. Smucker Company (The) 931,750 181,500 Smart Balance, Inc. * 1,096,260 2,028,010 Energy - 3.00% 45,100 Approach Resources Inc. * 279,620 80,000 Bolt Technology Corporation * 568,800 22,500 Bristow Group Inc. * 482,175 42,000 Denbury Resources Inc. * 624,120 20,000 IHS Inc. * 823,600 45,000 St. Mary Land & Exploration Company 595,350 3,373,665 Financials - Banks - 3.29% 75,000 Associated Banc-Corp 1,158,000 101,000 Baylake Corp. 202,000 60,000 FirstMerit Corporation 1,092,000 126,200 Marshall & Ilsley Corporation 710,506 45,000 TCF Financial Corp. 529,200 3,691,706 Financials - Diversified - 3.42% 23,000 Affiliated Managers Group, Inc. * 959,330 55,000 Eaton Vance Corp. 1,256,750 90,000 Waddell & Reed Financial, Inc. 1,626,300 3,842,380 Financials - Insurance - 5.14% 120,000 Brown & Brown, Inc. 2,269,200 92,500 HCC Insurance Holdings, Inc. 2,330,075 53,400 Willis Group Holdings Limited 1,174,800 5,774,075 Health Care - Equipment - 9.88% 40,000 CardioNet, Inc. * 1,122,400 100,000 DexCom, Inc. * 414,000 41,000 IDEXX Laboratories, Inc. * 1,417,780 114,400 Insulet Corporation * 469,040 85,000 MedAssets, Inc. * 1,211,250 59,550 Meridian Bioscience, Inc. 1,079,046 105,000 Micrus Endovascular Corporation * 626,850 37,500 NuVasive, Inc. * 1,176,750 Page 1 Somanetics Corporation * TranS1 Inc. * VNUS Medical Technologies, Inc. * Wright Medical Group, Inc. * Health Care - Pharmaceuticals & Biotechnology - 4.57% Charles River Laboratories International, Inc. * Kendle International Inc. * PAREXEL International Corporation * Techne Corporation Health Care - Services - 7.75% Amedisys, Inc. * AmSurg Corp. * DaVita, Inc. * Dialysis Corporation of America * Eclipsys Corporation * MWI Veterinary Supply, Inc. * VCA Antech, Inc. * Industrials - Capital Goods - 8.51% Baldor Electric Company Graco Inc. Kaydon Corporation Middleby Corporation (The) * MSC Industrial Direct Co., Inc. - Class A Powell Industries, Inc. * Regal-Beloit Corporation Robbins & Myers, Inc. Sun Hydraulics Corporation Industrials - Commercial Services & Supplies - 7.14% Copart, Inc. * Healthcare Services Group, Inc. Huron Consulting Group Inc. * ICF International, Inc. * Mobile Mini, Inc. * Navigant Consulting, Inc. * Stericycle, Inc. * Industrials - Transportation - 1.80% Hub Group, Inc. - Class A * Knight Transportation, Inc. Information Technology - Hardware & Equipment - 5.79% Dolby Laboratories, Inc. * DTS, Inc. * Emulex Corporation * F5 Networks, Inc. * FLIR Systems, Inc. * Intermec, Inc. * Plexus Corp. * Rofin-Sinar Technologies Inc. * Information Technology - Software & Services - 11.01% ANSYS, Inc. * FactSet Research Systems Inc. Metavante Technologies, Inc. * MICROS Systems, Inc. * Quality Systems, Inc. Solera Holdings, Inc. * SPSS Inc. * Wright Express Corporation * Materials - 4.23% AptarGroup, Inc. RPM International, Inc. Sensient Technologies Corporation Other - 4.81% iShares Russell 2000 Growth Index Fund Krispy Kreme Doughnuts Warrant CW12 * 15 Page 2 TOTAL COMMON STOCKS (COST: $112,121,105) 106,200,723 SHORT-TERM INVESTMENTS - 5.57% Commercial Paper - 5.53% $1,000,000 Altria Group, Inc. 04/01/09, 0.95% 1,000,000 250,000 Volkswagen of America, Inc. 04/02/09, 2.85% 249,980 830,000 H.J. Heinz Finance Company 04/03/09, 1.00% 829,954 675,000 Altria Group, Inc. 04/07/09, 0.95% 674,893 768,000 Nordstrom, Inc. 04/07/09, 0.75% 767,904 250,000 Kellogg Company 04/08/09, 0.60% 249,971 750,000 Wisconsin Energy Corporation 04/15/09, 0.65% 749,811 651,000 Verizon Communications Inc. 04/20/09, 0.72% 650,753 291,000 H.J. Heinz Finance Company 04/27/09, 0.75% 290,842 750,000 ITT Corporation 06/05/09, 1.60% 747,833 6,211,941 Variable Rate Security - 0.04% 41,834 American Family Financial Services, Inc. 04/01/09, 0.10% 41,834 TOTAL SHORT-TERM INVESTMENTS (COST: $6,253,775) 6,253,775 TOTAL SECURITY HOLDINGS (COST: $118,374,880) - 100.08% 112,454,498 LIABILITIES, NET OF OTHER ASSETS - (0.08)% (88,021) TOTAL NET ASSETS $112,366,477 % OF NET ASSETS * NON-INCOME PRODUCING As of March 31, 2009, investment cost for federal tax purposes was $118,967,797 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 18,412,873 Unrealized depreciation (24,926,172) Net unrealized depreciation $ (6,513,299) For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Quoted Prices $106,200,723 Level 2 - Other Significant Observable Inputs 6,253,775 Level 3 - Significant Unobservable Inputs Total $112,454,498 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/28/2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/28/2009 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/28/2009
